                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                              5:19-cv-00072-MR

JENNIFER ANN JASMAINE,      )
                            )
              Plaintiff,    )
                            )
vs.                         )                              ORDER
                            )
SCOTT PITTS, et al.,        )
                            )
              Defendants.   )
___________________________ )

         THIS MATTER is before the Court on Defendants’ Motion to Dismiss.

[Doc. 19].

I.       BACKGROUND

         Pro se Plaintiff Jennifer Ann Jasmaine a/k/a Duane L. Fox1 (“Plaintiff”)

is a prisoner of the State of North Carolina currently incarcerated at Eastern

Correctional Institution in Maury, North Carolina. On June 5, 2019, Plaintiff

filed this action pursuant to 42 U.S.C. § 1983 against Defendants Scott Pitts,

David Hollar, R. Preston Townsend,2 Wesley Hester, Eric Dye, Benjamin

Anderson, and Ken Beaver, all identified as officers or officials at Alexander

Correctional Institution (“Alexander”) at the relevant times. [See Doc. 1].

1   Plaintiff was born male but is transgender and identifies as a female .
2Plaintiff identified Defendant Townsend as FNU Townslin in the Complaint. The docket
in this matter has since been corrected to reflect Defendant Townsend’s true name.


            Case 5:19-cv-00072-MR Document 23 Filed 02/02/21 Page 1 of 7
        On February 3, 2020, Plaintiff’s Complaint survived initial review on

Plaintiff’s claim against all Defendants based on their alleged failure to

protect Plaintiff from a substantial risk of serious harm under the Eighth

Amendment. [Doc. 10 at 7]. Plaintiff’s other claims were dismissed. [Id.].

As to Plaintiff’s surviving claim, she alleged that, while at Alexander, she was

housed in the back of her pod rather than front and she, therefore, feared for

her safety because she is transgender. [See Doc. 1 at 10-31]. She further

alleged that each Defendant was aware of her concerns and failed or refused

to move Plaintiff to the front of the pod. Plaintiff alleged that she was raped

by another inmate because she was housed in the back of the pod. Plaintiff,

however, did not allege when any of these alleged events occurred. Plaintiff

further alleged that inmate-on-inmate violence is common and uncontrolled

at Alexander and that Defendants knew that Plaintiff faced a substantial risk

of serious harm as a transgender inmate and that they ignored that risk. [See

id.].

        Defendants now move to dismiss Plaintiff’s Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. [Doc. 19]. Defendants

argue that Plaintiff failed to exhaust administrative remedies and to

adequately state a claim for relief under 42 U.S.C. § 1983. [Doc. 20 at 1].

        On July 7, 2020, this Court entered an order, in accordance with


                                       2

          Case 5:19-cv-00072-MR Document 23 Filed 02/02/21 Page 2 of 7
Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of her

right to respond to Defendants’ motion within fourteen (14) days of that

Order. [Doc. 21]. Plaintiff has not responded to Defendants’ motion.

      The matter is now ripe for adjudication.

II.   DISCUSSION

      The Prison Litigation Reform Act (“PLRA”) requires a prisoner to

exhaust her administrative remedies before filing a section 1983 action. 42

U.S.C. § 1997e(a). The PLRA provides, in pertinent part, that “[n]o action

shall be brought with respect to prison conditions under section 1983 of this

title, or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available

are exhausted.” Id. In Porter v. Nussle, the Supreme Court held that the

PLRA’s exhaustion requirement applies to all inmate suits about prison life.

534 U.S. 516, 532 (2002). The Court ruled that “exhaustion in cases covered

by § 1997e(a) is now mandatory.” Id. at 524 (citation omitted). The Porter

Court stressed that, under the PLRA, exhaustion must take place before the

commencement of the civil action to further the efficient administration of

justice. Id.

      In Woodford v. Ngo, the Supreme Court held that the PLRA exhaustion

requirement requires “proper” exhaustion: “Administrative law . . . requir[es]


                                       3

        Case 5:19-cv-00072-MR Document 23 Filed 02/02/21 Page 3 of 7
proper exhaustion of administrative remedies, which ‘means using all steps

that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).’” 548 U.S. 81, 90 (2006) (quoting Pozo

v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)). Further, “[t]here is no

question that exhaustion is mandatory under the PLRA and that

unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S.

199, 211 (2007) (citing Porter, 534 U.S. at 524).   Finally, it is well-settled

that a prisoner may not exhaust his administrative remedies during the

pendency of a Section 1983 action; rather, he must fully exhaust all steps of

the administrative process before filing his lawsuit. See Germain v. Shearin,

653 Fed. Appx. 231, 234 (4th Cir. 2016); French v. Warden, 442 F. App’x

845, 846 (4th Cir. 2011). The North Carolina Department of Public Safety

(NCDPS) has established, in its Administrative Remedies Procedures

(“ARP”), a three-step procedure governing submission and review of inmate

grievances. Moore v. Bennette, 517 F.3d 717, 721 (4th Cir. 2008). Inmates

are required to exhaust administrative remedies with the NCDPS in

accordance with ARP. Id. An inmate does not exhaust his administrative

remedies with the NCDPS until she completes all three steps. Id.

     Here, in her Complaint, Plaintiff claims that she “exhausted her

administrative remedies relating to this complaint.” [Doc. 1 at 5]. Plaintiff


                                      4

        Case 5:19-cv-00072-MR Document 23 Filed 02/02/21 Page 4 of 7
also alleged as follows:

             The D.P.S. didn’t respond to the plaintiff, Ms.
             Jasmaine administrative remedy claim within six
             months, she deems the claim denied under 28
             U.S.C. 2675(a). She has meet the exhaustion
             requirement because D.P.S. did not respond to her
             administrative complaint within six months.

[Id. at 33-34 (errors uncorrected)]. Plaintiff, however, has submitted no

documents with her Complaint or otherwise reflecting the use of the

grievance process relative to the claim before the Court.

      In support of their motion to dismiss, Defendants, on the other hand,

provide copies of Plaintiff’s 43 fully exhausted grievances from January 1,

2016 to April 1, 2020, as provided by the Inmate Grievance Resolution

Board.3 [Doc. 20-1]. See Yarber v. Capital Bank, 944 F.Supp.2d 437, 441

(E.D.N.C. Mar. 18, 2013) (“The court may also consider documents attached

to the complaint and documents attached to the motion to dismiss if those

documents are integral to the complaint and authentic.”).4                  Defendants

correctly claim that none of these grievances relate to the claim that remains


3 Plaintiff does not allege when the events at issue occurred. From the grievance records,
it appears that Plaintiff was housed at Alexander from in or around early 2017 until in or
around December 2017. Plaintiff filed her Complaint on June 5, 2019. The Court,
therefore, need not consider grievance records from after that date. The Court does note,
however, that none of the subsequent records relate to Plaintiff’s claim before the Court.
4Here, defense counsel attests that, “it is anticipated that these documents will be
uncontested, the facts contained therein relate solely to a matter of formality, and there
will be no substantial evidence offered in opposition.” [Doc. 20-1 at ¶ 2].
                                            5

         Case 5:19-cv-00072-MR Document 23 Filed 02/02/21 Page 5 of 7
at issue in this case and that “they do not satisfy the ARP for the purposes

of this action.” [Doc. 20 at 18; see Doc. 20-1]. The grievances filed by

Plaintiff during her time at Alexander, for instance, relate to things ranging

from art supplies, to the use of excessive force, to sexual assault by another

inmate during a transfer. [See e.g., Doc. 20-1 at 52-57, 58-63, 100-04].

None of the 43 grievances before the Court even hint at the facts underlying

Plaintiff’s claim here.   Further, the record clearly evidences Plaintiff’s

adeptness at navigating the grievance process. And Plaintiff presented

nothing in response to Defendants’ showing on exhaustion.

      Exhaustion is excused “if a prisoner, through no fault of his own, was

prevented from availing himself of it.” Moore, 517 F.3d at 725. Plaintiff’s

bare allegations that she exhausted her administrative remedies and that

she deems such remedies exhausted for not having received a response

after six months do not excuse the exhaustion requirement here. Plaintiff

had free and plentiful access to the grievance process. She consistently had

active grievances pending. Plaintiff, however, has presented nothing to the

Court to show that she made any attempt to exhaust her administrative

remedies as to her claim here. As such, this claim must be dismissed without

prejudice.   See Harris v. Midford, No. 1:10-cv-263, 2011 WL 1601446




                                      6

        Case 5:19-cv-00072-MR Document 23 Filed 02/02/21 Page 6 of 7
(W.D.N.C. Apr. 27, 2011).           The Court will, therefore, grant Defendants’

motion to dismiss.5

IV.    CONCLUSION
       In sum, for the reasons stated herein, the Court grants Defendants’

motion to dismiss as to all Defendants.

                                         ORDER
       IT IS, THEREFORE, ORDERED that Defendants’ Motion to Dismiss

[Doc. 19] is GRANTED and this action is hereby DISMISSED without

prejudice for failure to exhaust administrative remedies.

       IT IS SO ORDERED.

                                          Signed: February 2, 2021




5The Court notes that whether Plaintiff has stated a claim for relief in the first place is a
close call. Because the exhaustion issue is determinative, the Court declines to address
that issue.
                                              7

         Case 5:19-cv-00072-MR Document 23 Filed 02/02/21 Page 7 of 7
